DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 & 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by McLaren et al. (US 9,979,360, published in May 22, 2018, i.e. more than a year of the priority date December 10, 2019 of the current application). 
[AltContent: ][AltContent: textbox (QCPN)][AltContent: arrow][AltContent: oval][AltContent: textbox (TOT)][AltContent: oval]
    PNG
    media_image1.png
    694
    1196
    media_image1.png
    Greyscale

Fig. 1 of McLaren annotated by the examiner for ease of reference.

Regarding claim 1, McLaren (i.e. FIGS. 1 & 2) discloses a radio frequency (RF) amplifier (100 in Fig. 1) wherein Fig. 2 is a top view of an example of a packaged RF amplifier device (per claim 6) that embodies the circuit of Fig. 1, with a first amplification path (102-104) that comprises:
a transistor die (120) with a transistor and a transistor output terminal (designated as TOT in the annotated Fig. 1 of McLaren);
an output-side impedance matching circuit (130, 135, col. 5, lines 39-65) having a T-match circuit topology (135) coupled between the transistor output terminal (TOT) and an output of the first amplification path (104), wherein the output-side impedance matching circuit includes a first inductive element (136) connected between the transistor output terminal (TOT) and a quasi RF cold point node (designated as QCPN in the annotated Fig. 1 of McLaren, please note McLaren specifies node 151 as RF cold point node and hence considering the circuit connections, it is apparent that the indicated node  QCPN can be considered as Quasi RF cold point, since topologically it is connected after an inductance (136) from the RF drain terminal TOT of the transistor similar to the RF cold point terminal 151 connected after the an inductance 132 from the RF drain terminal TOT of the transistor, col 6, lines 16-31),
a second inductive element (140) connected between the quasi RF cold point node (designated as TOT in the annotated Fig. 1 of McLaren) and the output of the first amplification path (104), and per claim 2, first (136) and second  (140) inductances are implemented in terms of sets of plurality of bondwires (col. 5, lines 45-48).
a first capacitance (138) connected between the quasi RF cold point node (QCPN) and a ground reference node (157); and
a baseband termination circuit (150) connected to the quasi RF cold point node (QCPN, albeit through other circuit elements, for example through 136 and 132 to the node 151 as shown in Fig. 1 of McLaren), wherein the baseband termination circuit (150) includes a plurality of components, wherein the plurality of components includes an envelope resistor (152, col. 6, lines 32-56), an envelope inductor (154, col. 6, lines 32-56), and an envelope capacitor (156, col. 6, lines 32-56) coupled in series (see the dot-dashed trace annotated by the examiner in Fig. 1 of McLaren) between the quasi RF cold point node (QCPN) and the ground reference node (157). 
[AltContent: textbox (Combined  RF signal )][AltContent: textbox (RFOUT)][AltContent: textbox (RFIN)][AltContent: textbox (PD)][AltContent: textbox (2nd  path)][AltContent: textbox (1st  path)][AltContent: ][AltContent: ]
    PNG
    media_image2.png
    601
    897
    media_image2.png
    Greyscale
 
Fig. 7 of McLaren annotated by the examiner for ease of reference.

Regarding claim 5, McLaren in order to demonstrate the baseband and RF matching capabilities of embodiments of the power amplifier device of Fig. 1 further constructs (as shown in Fig. 7 of McLaren) a 400 W, 2-way symmetric Doherty power amplifier further comprising:
a second amplification path (designated by the examiner as 2nd path in the annotated Fig. 7 of McLaren);
a power divider (designated by the examiner as PD in the annotated Fig. 7 of McLaren) with a power divider input configured to receive an RF signal (at RFIN), a first power divider output coupled to an input of the first amplification path, and a second power divider output coupled to an input of the second amplification path, wherein the power divider is configured to divide the RF signal into a first RF signal that is provided to the first amplification path through the first power divider output, and into a second RF signal that is provided to the second amplification path through the second power divider output (see Fig. 7 above, col 12, line 63- col 13, line 12); and
a combining node (although a specific node is not indicated explicitly in Fig. 7 of McLaren, the combination is achieved although the output combiner path, designated by the examiner as “combined RF signal path”  in the annotated Fig. 7 of McLaren) configured to receive and combine amplified RF signals produced by the first and second amplification paths (see Fig. 7 above).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 and 6-15 are rejected under 35 U.S.C. 103 as being unpatentable over McLaren in view of Zhu et al. (US 2019/0356274, cited by the applicant).

    PNG
    media_image3.png
    555
    865
    media_image3.png
    Greyscale
 
Fig. 1 of Zhu annotated by the examiner for ease of reference.

Regarding claim 3, McLaren discloses the claimed invention, and although McLaren explicitly teaches a second harmonic termination in a companion invention by the coinventors (Zhu et al.) a similar RF power amplifier circuit with an explicit second  harmonic termination circuit 170 in Fig. 1, §0024-§0025) a third inductive element (172) and a second capacitance (174) connected in series between the transistor output terminal (144) and the ground reference node (see Fig. 1 above, §0036), which resonates at a second harmonic frequency of a fundamental frequency of operation of the RF amplifier (§0062). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have included a second harmonic termination circuit similar to 170 of Zhu in their companion invention of McLaren to improve the power efficiency of the amplifier as well as the overall performance of the amplifier (§0017, Zhu). Such an addition would have been considered an obvious addition to McLaren’s amplifier as has been demonstrated by the coinventors in ac co-invention.
Note that as a consequence of such addition, the resultant combination of GaN based transistor (120 of Fig. 1 of McLaren or 140 of Fig. 1 of Zhu) would have a drain-source capacitance less than about 0.2 pF/W (§0016 of Zhu and col. 11, lines 48-51 of McLaren) with respect to claims 4 and 6. 
Further per claims 6 and 14, The resultant combination of McLaren and Zhu as discussed earlier in regards to claims 1-5, together further discloses in Fig. 2 (McLaren) a top view of an example of a packaged RF amplifier device that embodies the circuit of Fig. 1 (as discussed in detail in regards to claim 1) as well as a method of manufacturing the RF amplifier device (200) comprises:
a device substrate (Flange 206 includes a rigid electrically-conductive substrate, which has a thickness that is sufficient to provide structural support for other components and elements of device 200);
a first input lead (202) coupled to the device substrate;
a first output lead (204) coupled to the device substrate;
a first transistor die (transistor die 220), which is a gallium nitride transistor per claim 7, coupled to the device substrate (206), wherein the first transistor die includes a first transistor, a transistor input terminal coupled to the first input lead (202), and a transistor output terminal coupled to the first output lead (204), a first output-side impedance matching circuit having a T-match circuit topology coupled between the first transistor output terminal and the first output lead, wherein the first output-side impedance matching circuit includes a first inductive element connected between the transistor output terminal and a first quasi RF cold point node, wherein the first inductive element includes a first plurality of wirebonds; Finally, a second inductive element connected between the first quasi RF cold point node and the first output lead, wherein the second inductive element includes a second plurality of wirebonds, and a first capacitance connected between the first quasi RF cold point node and a ground reference node (as discussed in detail in regards to claim 1 and further in Fig. 2, each output impedance matching circuit 230 includes three inductive elements 232, 236, 240 (e.g., Lshunt 132, LLPl 136, and LLP2 140, FIG. 1) and two capacitors (e.g., Cshunt 134 and CLP 138, FIG. 1). Again, each inductive element 232, 236, 240 is formed from a plurality of parallel, closely-spaced sets of bondwires. The first bond pad 251 is electrically coupled to a shunt capacitor (e.g., Cshunt 134, FIG. 1) within the output integrated passive device (IPD) 260 and thus reads on claim 8 as well. A first series inductive element 236 (e.g., UN 136, FIG. 1) includes a plurality of bondwires coupled between the first current conducting terminal of transistor 220 and a second bond pad 237 (e.g., corresponding to node 137, FIG. 1) on the top surface of the output IPD 260. The second bond pad 237 is electrically coupled to a low pass matching capacitor (e.g., CLP 138, FIG. 1) within the output IPD 260. Finally, a second series inductive element 240 (e.g., LLP2 140, FIG. 1) is coupled between the second bond pad 237 and the output lead 204. Second terminals of the shunt and LP-match capacitors within the output IPD 260 (claim 8) are coupled to the flange 206 i.e. to ground, col 10, lines 1-50).
a first baseband termination circuit connected to the first quasi RF cold point node, wherein the first baseband termination circuit includes a first plurality of components, wherein the first plurality of components includes a first envelope resistor, a first envelope inductor, and a first envelope capacitor (as part of the resultant combination of McLaren and Zhu, Zhu teaches explicitly in Fig. 7, an envelope resistor 764 (e.g., resistor 264, FIGS. 2A-2F), an envelope inductor 762 ( e.g., inductor 262, FIGS. 2A-2F), an envelope capacitor 766) coupled in series between the first quasi RF cold point node and the ground reference node ( as discussed in detail in regards to claim 1 for the circuit of McLaren wherein Fig. 2, the envelope frequency termination circuit 250 which is a physical implementation of the baseband termination circuit 150 of Fig. 1, the extra lead inductance 170 is incorporated into device 200 via bondwires 270 and extra leads 205. Lateral bondwires 274 connect scalable baseband terminations, col 7, lines 62-66).
Further per claims 9 and 15, in the resultant combination of McLaren and Zhu, Zhu further teaches, an output-side harmonic termination circuit (170 of Fig. 1 of Zhu) implemented in the form of an IPD assembly (470 and 471 in Figs. 4 and 7 of Zhu in the output-side IPD assembly 483) comprising a third inductive element (772, see Fig. 7 of Zhu as annotated by the examiner below) and a second capacitance (774, see Fig. 7 of Zhu as annotated by the examiner below) connected in series between the transistor output terminal and the ground reference node (886, §0103 of Zhu),
[AltContent: ][AltContent: ]
    PNG
    media_image4.png
    553
    786
    media_image4.png
    Greyscale
 
Fig. 7 of Zhu annotated by the examiner for ease of reference.

wherein the third inductive element includes a third plurality of wirebonds (shunt inductance 772 ( e.g., shunt inductive element 172, FIG. 1) and a shunt capacitor 774 (e.g., shunt capacitance 174, FIG. 1). The shunt inductance 772 is implemented as a set of bondwires, where first ends of the bondwires are connected to the output terminal 744 of the transistor die 441, and second ends of the bondwires are connected to a conductive bond pad 773 that is exposed at a top surface of IPD assembly 483, §0114 of Zhu), and the output-side harmonic termination circuit resonates at a second harmonic frequency of a fundamental frequency of operation of the RF amplifier (because it is a second harmonic termination, §0119 of Zhu) and per claim 10, the second capacitance (774) is integrally formed with the integrated passive device (IPD 483).

    PNG
    media_image5.png
    789
    1008
    media_image5.png
    Greyscale
 
Fig. 2 of McLaren annotated by the examiner for ease of reference.

Further per claim 11, a second baseband termination circuit (comprising of bond wire 270, inductive lead 205 and capacitor 272 on the right hand side and similar arrangement on the left hand side of Fig. 2 of McLaren) connected to the first quasi RF cold point node (251), wherein the second baseband termination circuit includes a second plurality of components (bond wire 270, inductive lead 205 and capacitor 272 on the right and similar components on the left, annotated Fig. 2 of McLaren), wherein the second plurality of components includes a second envelope inductor and a second envelope capacitor coupled in series between the first quasi RF cold point node (251) and the ground reference node (left end of capacitor 272 of the left side and right end of the right side capacitor 272 are connected to ground) and according to claim 12, the second envelope inductor includes an additional lead with a proximal end electrically coupled to the first quasi RF cold point node, and a distal end exterior to the packaged RF amplifier device; and the second envelope capacitor includes a discrete capacitor with a first terminal coupled to the distal end of the additional lead, and a second terminal coupled to ground (see annotated Fig. 2 of  McLaren above).
In regards to claim 13, Zhu further teaches (in Fig. 4) in the resultant combination of claim 6, the packaged RF amplifier device further comprising:
a second input lead (403, considering 402 as first input lead) coupled to the device substrate (air cavity package flange 406); a second output lead (405, considering 404 as first output lead) coupled to the device substrate (air cavity package flange 406);
a second transistor die (441, considering 440 as first transistor die) coupled to the device substrate (406), wherein the second transistor die (441) includes a second transistor coupled between the second input lead (403) and the second output lead (405);
a second output-side impedance matching circuit having the T-match circuit topology coupled between the second transistor and the second output lead, and further having a second quasi RF cold point node (identical on both transistors as discussed earlier in regards to claim 6 with respect to McLaren node 251 in Fig. 2, which is incorporated in the Zhu as a resultant combination of McLaren and Zhu and vice versa); and a second baseband termination circuit connected to the second quasi RF cold point node (identical on both transistors as discussed earlier in regards to claim 6 with respect to McLaren node 251 in Fig. 2, which is incorporated in the Zhu as a resultant combination of McLaren and Zhu and vice versa).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843